IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

APPLIED BANK

\/V

Plaintiff,

v. C.A. No. N17C-03-049 MMJ

JHL BRIGHTON DESIGN and
DECOR CENTER, LLC and
JENNIFER SOLT,

\./\./\./\./\_/\/\/\ /\ /

Defendants

Submitted: January 3, 2018
Decided: January 17, 2018

On Defendants’ Motion for Reargument
DENIED

On Defendant’s Motion to Strike Plaintiff’s Response to
Defendant’s Motion for Reargument
DENIED
ORDER

JOHNSTON, J.

1. By Order dated December 14, 2018, the Court granted Plaintifi’ s unopposed

Motion to Deem Service Perfected.

2. Defendant has moved for reargument Defendants contends that the Court

erred by deviating from the service procedures mandated by 10 Del. C. §3104 and

Superior Court Civil Rule 4(f).

3. The Court deemed service perfected. Plaintiff presented a certified mail
receipt, evidencing that the Writ for service was mailed to Defendant’s last known
address. Although no executed green card was received, the service package was not
returned. The USPS Tracking document states that the package was sent to
Defendant’s address on March 21, 2017. Additionally, counsel for Plaintiff informed
the Court that the parties had communicated for the purpose of resolving the
litigation,l evidencing that Defendant had actual knowledge of the lawsuit.

4. “When service is made by mail, proof of service shall include a receipt
signed by the addressee or other evidence of personal delivery to the addressee
satisfactory to the court.”2 The Court finds that the undisputed evidence presented by
Plaintiff constitutes “other evidence of` personal delivery to the addressee satisfactory
to the court.” It is noteworthy that Defendant’s Motion for Reargument does not
assert that Defendant did not receive a copy of the complaint by certified mail.
Further, Defendant’s Motion does not refute Plaintiff’s assertion that Defendant had
actual notice of the lawsuit.

5. The purpose of moving for reargument is to seek reconsideration of

findings of fact, conclusions of law, or judgment of law.3 Reargument usually will be

 

lThe fact that the parties engaged in settlement discussions is not inadmissible under Delaware
Rule of Evidence 408, which prohibits evidence of conduct or statements made in compromise

negotiations
210 Del. C. §3104(€).

3Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969).

denied unless the moving party demonstrates that the Court overlooked a precedent or
legal principle that would have a controlling effect, or that it has misapprehended the
law or the facts in a manner affecting the outcome of the decision.4 “A motion for
reargument should not be used merely to rehash the arguments already decided by the
court.”5 Plaintiff` s Motion to Deem Service Perfected was unopposed. New
arguments may not be presented for the first time in a motion for reargument6

6. The Court did not overlook a controlling precedent or legal principle, or
misapprehend the law or the facts in a manner affecting the outcome of the decision.

THEREFORE, Defendants’ Motion for Reargument is hereby DENIED.
Defendant’s Motion to Strike Plaintiff’ s Response to Defendant’s Motion for
Reargument is hereby DENIED AS MOOT.

IT IS SO ORDERED.

  

 

 

The HMable ry M. Johnston

 

4Fergus0n v. Vakili, 2005 WL 628026, at *l (Del. Super.).
5Wilmingt0n T rust C0. v. Nix, 2002 WL 356371, at *l (Del. Super.).

6Oliver v. Boston University, 2006 WL 4782232, at *l (Del. Ch.).